Citation Nr: 1633588	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-14 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for left ear hearing loss. 

2.  Whether new and material evidence has been received to reopen the claim of service connection for left eye impaired vision. 

3.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of pneumonia.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a left eye impaired vision.

6.  Entitlement to service connection for residuals of pneumonia.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The appellant served a period of Active Duty for Training (ACDUTRA) from March 1962 to September 1962.  He also served with the Army National Guard from February 1962 to February 1965. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision which denied reopening the claims for service connection for left ear hearing loss, left eye impaired vision, and residuals of pneumonia, and denied the claims for service connection for right ear hearing loss and tinnitus.  In the April 2013 Statement of the Case, the RO appeared to reopen the claims for service connection for left ear hearing loss, left eye impaired vision, and residuals of pneumonia and denied them on the merits.  Nonetheless, the Board must make its own preliminary determination on reopening before proceeding further, as this initial determination affects the Board's jurisdiction to adjudicate the claims on the underlying merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92. 

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in March 2016.  A transcript of the hearing is of record.  Subsequently, the Veteran submitted additional evidence together with a waiver of RO review.  

In April 2016, the appellant and his representative requested an additional 60 day extension.   Additional evidence was received in May 2016 and the date for the requested extension has now passed.  Notably, as the claims to reopen are being allowed and the claims for service connection are being remanded, the appellant has additional time to submit additional evidence and/or information in support of his claims.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, left eye impaired vision, and residuals of pneumonia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 1984, the RO denied service connection for residuals of pneumonia on the basis that there was no evidence of a current disability; and denied service connection for left ear hearing loss and left eye impaired vision on the basis that there was no evidence showing a relationship between the Veteran's left ear hearing loss and left eye impaired vision and service.  

2.  In July 1984, the RO continued the prior denial of service connection for left ear hearing loss and residuals of pneumonia on the basis that there was no evidence of the claimed conditions; and continued the prior denial of service connection for a left eye disability on the basis that it was a constitutional or developmental disability.  The Veteran received notice of the decision but did not disagree and the decision became final.

3.  The additional evidence associated with the claims file since the July 1984 rating decision, including private and VA examination reports, supports reopening the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for left ear hearing loss.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for a left eye impaired vision.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim of service connection for residuals of pneumonia.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the application to reopen the claims of service connection for left ear hearing loss, left eye impaired vision, and residuals of pneumonia is being granted, no further discussion of the VA's duty to notify and duty to assist obligations is necessary.

New and Material Evidence 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the RO denied service connection for left ear hearing loss, left eye visual field defect, and residuals of pneumonia in January 1984.  In July 1984, the RO continued the denials of service connection.  The Veteran did not appeal these determinations and thus they became final.

The Veteran requested that VA reopen the previously denied claims in June and July 2010.  Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final July 1984 rating decision.  

Specifically, the Veteran submitted several items of evidence since the previous July 1984 adverse decision, including 2011 and 2016 private treatment reports.  The Veteran submitted a medical opinion dated in December 2011 in which it is noted that the Veteran has a mild to moderate high frequency sensorineural hearing loss above 3000 Hz.  He opined that the hearing loss appears to be due to a combination of changes as well as some contribution from past noise exposure.  According to an April 2016 record, Dr. Downing opined that the appellant has suffered from chronic vision problem in his left eye since 1962, when he also suffered hearing loss in the left ear.  Thus, the April 2016 report indicates that the appellant has hearing loss and left eye impaired vison which may be related to active service.  

Regarding the claimed residuals of pneumonia, the appellant contends that subsequent to service, he has been treated several times for high temperatures and bronchitis.  See Board Hearing Tr. at 19.

The December 2011 and April 2016 private treatment reports and the appellant's hearing testimony constitute new and material evidence as they directly relate to whether the Veteran is diagnosed with a left ear hearing loss, left eye impaired vision, and residuals of pneumonia as a result of his active service.  Specifically, the April 2016 private report reflects a relationship between the appellant's hearing loss and any in-service noise exposure.  The March 2016 Board hearing transcript reflects that the Veteran may have current residuals of pneumonia.  

Thus, evidence submitted since the RO's January and July 1984 decisions, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims.  Therefore, new and material evidence has been received since the RO's July 1984 decision, and reopening the claims of service connection for left ear hearing loss, left eye impaired vision, and residuals of pneumonia is warranted.  The Veteran's appeal is granted only to this extent.


ORDER

As new and material evidence has been received to reopen a claim for service connection for left ear hearing loss, the claim, to this extent, is granted.

As new and material evidence has been received to reopen a claim for service connection for left eye impaired vision, the claim, to this extent, is granted.

As new and material evidence has been received to reopen a claim for service connection for residuals of pneumonia, the claim, to this extent, is granted.


REMAND

The appellant contends that service connection is warranted for bilateral hearing loss, tinnitus, left eye impaired vision, and residuals of pneumonia.  

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (2016).  Records indicate that the appellant's service includes at least one period of ACDUTRA service.

A "Veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §101(24); 38 C.F.R. § 3.6(a), (d).  When a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim. See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

As noted above, Dr. Downing indicated that the appellant has suffered chronic visual problems in his left eye and hearing loss since 1962.  He also noted that the appellant had chronic tinnitus as well.  The appellant also contends that he has had episodes of bronchitis.  Service treatment records are limited and consist of vaccination records, the 1962 enlistment examination, and a June 1964 treatment record regarding possible right lower lobe pneumonia.  

VA must afford a claimant a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the appellant's claims on appeal, the questions in the case become (1) whether the appellant became disabled from the disease during a period of ACDUTRA or (2) whether his claimed disabilities are the result of the injury during periods of ACDUTRA or INACDUTRA.  38 U.S.C.A. § 101(24). 

Hearing loss and tinnitus

Here, the record is unclear as to whether the appellant has hearing loss for VA purposes, and if so, whether his claimed hearing loss and tinnitus were incurred in, or are otherwise related to his ACDUTRA, as claimed.  The October 2010 VA examination report reflects that the appellant's hearing loss is not hearing loss for VA purposes under 38 C.F.R. § 3.385 (2016).  The October 2010 VA examiner further stated that it is less likely than not that the appellant's hearing loss is related to service.  However, as noted above, a subsequent December 2011 private treatment record indicates that the appellant has mild to moderate high frequency hearing loss above 3000 Hz.  The associated audiogram was not included and should be sought on remand.  

Additionally, the October 2010 examiner noted that without hearing tests obtained following separation, no positive determination could be made regarding whether the claimed hearing loss was related to service.  He also noted that the tinnitus was related to the sensorineural hearing loss and has the same cause.  While the April 2016 private opinion noted that the Veteran has experienced hearing loss since 1962, no rationale was provided.  Thus, the Board finds that in light of the additional evidence received, VA should provide the Veteran with a new VA examination, including new audiometric testing, and an addendum opinion, in consideration of any additional audiology reports and all evidence of record.  As the pending issue of service connection for tinnitus is inextricably intertwined with the service connection claim for bilateral hearing loss, tinnitus should be deferred until the issue of service connection for bilateral hearing loss is adjudicated.

Left eye impaired vision

A March 2016 private treatment report reflects that the appellant is a glaucoma suspect due to optic nerve cupping in each eye, but intraocular pressure and visual fields are normal in each eye.  He also stated that there is no ocular damage seen from injury to the left side of the appellant's head 50 years ago.  As noted above, the April 2016 opinion indicated that the appellant has suffered some chronic visual problem with his left eye since 1962.  However, no rationale was provided for the opinion.  The Veteran also contends the he fell and injured his head as a result of pneumonia in 1964.  In light of the Veteran's contentions and evidence of record, a VA examination is needed to address the issues of left eye impaired vision 

Residuals of pneumonia

As noted above, a 1964 treatment record reflects that the appellant had pneumonia.  The appellant contends he had pneumonia and has had episodes of bronchitis since service which he asserts are related to his pneumonia in 1964.  Records reflect that the Veteran's reported additional period of ACDUTRA in 1964 has not yet been verified.  On remand, the AOJ should attempt to obtain any available service personnel records (SPRs) to verify any additional period of ACDUTRA.  If and only if the appellant is found to have been serving on ACDUTRA on INACDUTRA on the date of he incurred pneumonia, should he be afforded a VA examination to determine the nature and etiology of his claimed residuals, including whether it was incurred during a period of ACDUTRA or INACDUTRA.  See McLendon, supra. 

Treatment records

During the March 2016 Board hearing, the Veteran stated that he had seen private clinicians and received care from VA.  A remand is necessary to attempt to obtain any identified private treatment records.  Any outstanding and current ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to verify any periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) that have not yet been verified.  All records and/or responses received should be associated with the claims file. 

2.  Set forth in a clear memorandum all periods of the appellant's ACDUTRA and INACDUTRA service and associate this memorandum with the electronic claims folder. 

3.  Contact the appellant and request that he provide information as to all treatment of hearing loss, tinnitus, left eye impaired vision, and residuals of pneumonia since separation from service, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  All attempts to obtain records should be documented in the claims folder.

If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  

4.  Associate with the record any VA clinical records not already on file pertaining to treatment of the appellant. 

5.  After development is completed as directed above, afford the appellant an appropriate VA examination to determine the nature and etiology of any current hearing loss disability. 

The entire record must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.  All indicated studies should be conducted.  The examiner should review service treatment records and post-service records, especially reports of audiology examinations.  The examiner should obtain the Veteran's history of exposure to hazardous noise prior to, during, and following his identified periods of ACDUTRA and INACDUTRA.

The examiner should be provided with a list of the Veteran's verified periods of ACDUTRA and INACDTURA.

The VA examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left or right hearing loss is attributable to any period of ACDUTRA or INACDUTRA, specifying whether the disorder is the result of:

(A) an injury or disease incurred in or aggravated by a period of active duty for training (ACDUTRA); or 

(B) an injury incurred or aggravated during a period of inactive duty training (INACDUTRA).

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiries without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  Then, afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed left eye impaired vision. 

The entire record must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.  All indicated studies should be conducted.  The examiner should review service treatment records and post-service records.  

The examiner should be provided with a list of the Veteran's verified periods of ACDUTRA and INACDTURA.

The VA examiner must offer an opinion as to the nature of any currently diagnosed left eye impaired vision; specifically whether any such condition is an error of refraction or congenital/developmental in nature.  In the event impaired vision is due to other than refractive error, the examiner should opine as to whether the current left eye impaired vision disability is at least as likely as not (50 percent or greater probability) attributable to any period of ACDUTRA or INACDUTRA, specifying whether the disorder is the result of:

(A) an injury or disease incurred in or aggravated by a period of active duty for training (ACDUTRA); or 

(B) an injury incurred or aggravated during a period of inactive duty training (INACDUTRA).

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiries without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

7.  If and only if, after the above development, it is found that the June 1994 diagnosis of pneumonia took place during a period of ACDUTRA or INACDUTRA, schedule the appellant for an examination to determine the nature and etiology of his claimed residuals of pneumonia.  The entire record must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

The examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the appellant has residuals of pneumonia which are attributable to any period of ACDUTRA or INACDUTRA, specifying whether the disorder is the result of:

(A) an injury or disease incurred in or aggravated by a period of active duty for training (ACDUTRA); or 

(B) an injury incurred or aggravated during a period of inactive duty training (INACDUTRA).

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiries without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  After completing the above, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


